DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 03/09/2021 have been received and its contents have been carefully considered.  
Claims 1-5 are pending in this application.  Claims 1-5, as previously submitted, are now presented again for examination.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zou et al. (US Publication 2010/0061044). 
	In re Claim 1, Zou et al. (US Publication 2010/0061044) discloses an electronic device, comprising: a display 16; a housing 20 comprising a first cover 24 that covers an end of the display; a panel 12 that is supported by a first face of the first cover and covers the display, wherein the first face is on an opposite side of the display; and an elastic member 30 that is bonded with the first face, faces a first end face of the panel 12, extends along the first end face, and protrudes beyond a front face of the panel, the first end face crossing the front face. 
	In re Claim 2, Zou discloses wherein the elastic member 30 is bonded with a second end face of the first cover (See Figure 6) and the second end face crosses the first face. 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Publication 2010/0061044) in view of Sung (US Patent 9,319,500). 
In re Claim 3, Zou discloses the limitations as noted above, but does not explicitly disclose a second cover (i.e. a rear cover).  However, providing such is very common in the art of portable electronics.  For example, Sung discloses a second cover 30 that covers a side of a display 10, the side of the display is opposite to a panel side.  Zou as modified by Sung also discloses wherein the elastic member 30 comprises a protrusion 32 that protrudes beyond a second cover opposite the first end face.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing date of this application to have provided a second cover, like that of Sung, with the apparatus as otherwise .  
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Zou fails to disclose a “display.”  Applicant’s Arguments, pp. 6-7.  I respectfully disagree.  The applicant is reminded that the claims must be given their "broadest reasonable interpretation."  See MPEP §2111.  Zou discloses 16 as “second glass layer” that functions together with the “first glass layer” 12 to form a protective “lens” of the display.  Zou, paragraph 0014.  Applicant has not claimed any further details related to the electrical functions of the display and the examiner finds it reasonable to include protective lens as a part of the display structure.  
Applicant further argues that the housing 24 in Zou does not “support” the panel.  Applicant’s Arguments, p. 7.  I respectfully disagree. As noted in the rejection above, Zou discloses a housing 20 comprising a first cover 24 (See Figure 6).  Under a broadest reasonable interpretation, again referring to Figure 6 and the associated disclosure in Zou, the cover 24 “supports” the panel 12 in that it rests on protrusion 32 thereby supporting and holding the display 16 from falling downward which thereby also supports the panel that is attached to the top surface of the display.  
Applicant further maintains that Zou fails to disclose “a first cover that covers an end of the display” as claimed in Claim 1.  Applicant’s Arguments, p. 7.  Again, I respectfully disagree. As noted in the rejection above, Zou clearly discloses a first cover 24 that covers an end of the display 16.  See Zou, Figure 6 and associated disclosure.  
.  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations in Claim 4 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Zou et al. (US Publication 2010/0061044) discloses an electronic device, comprising: a display 16; a housing 24 comprising a first cover that covers an end of the display; a panel 12 that is supported by a first face of the first cover and covers the display, wherein the first face is on an opposite side of the display; and an elastic member 30 that is bonded with the 
However, Zou does not disclose the exact limitations of Claim 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841